Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the inductor coil comprises windings provided around an axis substantially vertically oriented relative to the ground” in claim 11 and  “the receiver coil is provided near an outer part of the vehicle and the inductor coil comprises windings provided around an axis substantially vertically oriented, relative to the ground “in claim 15 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
3.     Claims 1-2, 4-6, 8-15 are objected to because of the following informalities: 
The claims 1 , 4, 12, 14 are objected to because they include reference characters which are not enclosed within parentheses ( see Claim 1, line 4, “ switching voltage source V1,” claim 1, line 10, line 13 “ transmitter coil 140,”  claim 1, line 11-12, 13, claim 4, line 2, ” adjustable capacitance Cx,”  claim 1, line 12, “a second adjustable capacitor module Cy,” claim 12, line 9” a capacitance Cs” claim 12, line 10, “a capacitor C2”, Claim 14, line 2, “self-inductance Ls and the capacitor C2 ,“ and Claim 14, line 3 “ the resonance Ls and Cs”)
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	Claim 1, line 1, “ Device for” should be – A device for--
	Claim 1, line 1, “ a magnetic field “ should be –an alternating magnetic field--
	Claim 1, line 4-5,” said voltage source” should be – said switching voltage source—
	Claim 1, line 7, 11, Claim 6, line 3,  , “resonance adjustment module” should be—resonance adjustment circuit--
	Claim 1, line 9, “ a control module” should be – a controller—
	Claim 1, line 10, “substantially constant- a transmitter coil” should be –“ substantial constant, a transmitter coil—
	Claim 1, line 11, 13, “ first adjustable capacitance” should be—first adjustable capacitor—
	Claim 1, line 12, “second adjustable capacitor module” should be – second adjustable capacitor—
	Claim 2, line 2, “ an adjustable power factor correction” should be – an adjustable power factor correction circuit—

	Claim 4, line 2, “ adjustable capacitance” should be – the first adjustable capacitor--
	Claim 5, line 3, “ the inductor” should be – the inductor coil—
	Claim 8, line 1-2, “ the loaded quality factor” should be – a loaded quality factor—
	Claim 8, line 2 “ the resonance circuits” should be – the inductor resonance circuit—
	Claim 9, line 2, “ a capacitance and an inductance” should be – a capacitor and a inductor”
	Claim 9, line 3, “ the voltage source “ should be – the switching voltage source—
	Claim 10, line 2, “ the switching power supply” should be—the switching voltage source –
	Claim 12, line 1, “ Device” should be – a device--
	Claim 12, line 4, line 7,  claim 13, line 2 “ resonance adjustment module” should be—resonance adjustment circuit—
	Claim 12, line 7, “ control module” should be – controller—
	Claim 12, lien 9, “ a receiver coil,  a capacitance” should be – a receiver coil, a first capacitance—
	Claim 12, line 10, “ and a capacitor” should be – and a second capacitance—
	Claim 14, line 2, “ the capacitor C2 I” should be – the second capacitor—
	Claim 14, line 3, “ resonance Ls and Cs” should be –self-inductance and the first capacitor—
	Claim 15, line 1 , “ Electrical Vehicle “ should be – an electrical vehicle –
	Claim 15, line 2, “ the vehicle “ should be – the electrical vehicle --
Appropriate correction is required.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. Claims 1-2, 4-6, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 6, 7, 12 recites the limitation “ inductor coil” ( inductor coil for providing the alternative magnetic field)  and line 10, 13 recites the limitation “ transmitter coil 140,” which renders the claim vague and indefinite. It is unclear whether the “ inductor coil “and “transmitter coil 140” are the same coil or not. Applicant’s Specification page 6, line 3-10 describes the transmitter coil 140 also providing the alternating magnetic field, which means“ the transmitter coil 140” is the same as the “ inductor coil”.  For Examination purpose, the limitation “ inductor coil “ is interpreted as “ transmitter coil.”
	Claims 2, 4-6, 8-11 are rejected for the same reason because they depend on claim 1.
	Claim 12, line 3, line 6 recites the limitation “ inductor coil “ ( “inductor coil for receiving energy from a magnetic field”) and claim 12, line 9 recites the limitation “ receiver coil,” which renders the claim vague and indefinite. It is unclear whether the “ inductor coil “ is the same as “ receiver coil”  or not. Applicant’s Specification page 5, line 25-30 describes the receiver coil also receiving energy from the alternating magnetic field, which means the “receiver coil “ is the same as  the “ inductor coil.” For Examination purpose, the limitation “ inductor coil “ are interpreted as “ receiver coil.”
	Claims 13-15 are rejected for the same reason because they depend on claim 12.

Claims 5-6 are rejected for the same reason above, because they depend on claim 2
Regarding claim 8, the phrase "preferably" ( at least one and preferably all of the resonant circuits “) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear that the Applicant intent to claim “ at least one “ or “ all of the resonant circuits.” For examination purpose, the limitation “ at least one and preferably all of the resonant circuits” has been interpreted as  “ at least one of the resonant circuits”
The term "high frequency signal components" in claim 12, line 10 is a relative term which renders the claim indefinite.  The term "high frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For Examination purpose, the term “ high frequency signal components” has been interpreted as signal components at any frequency.
Claims 13-15 are rejected for the same reason because they depend on claim 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5. Claims 1, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) in view of Klingler (US 5068653)  
	With regard to claim 1, Bronson teaches Device for providing a magnetic field for transfer of energy, the device comprising: 
a switching power supply for providing electrical power to the device, comprising a switching voltage source V1 (202, [0030]Fig. 2, see output of 202 are AC signal and switching) and a first resonance bandpass filter ( 218, 216, Fig. 2, Applicant’s specification page 6, line 25-30 states Fig. 2,  C1 and L1 forms a bandpass filter, 218 and 216 connects same as C1 and l1, and therefore also forms a bandpass filter) , 
an inductor coil ( e.g., 210, Fig. 2) for providing the alternating magnetic field ([0026] AC ( alternating) waveform output from resonator, magnetic field generated by the resonator.  “AC magnetic field is generated when an alternating current is passing through a coil ,” see attached technical background reference by Accel” AC magnetic field”);
a resonance adjustment module ( e.g., 214, 212, Fig. 2)  for adjusting an inductor resonance frequency of an inductor resonance circuit comprising the inductor coil ( e.g., 210, Fig. 2);
a control module (see[0056] processor can use to control the operation) arranged to control the resonance adjustment module( e.g., 214, 212, Fig. 2)   such that the inductor resonance frequency is substantially constant  ( e.g., operate at a desired frequency such as 6.78MHz, [0027], which is substantially constant because this is the one desired frequency that system operates on)

	Bronson does not teach voltage source being configured to transform a square wave voltage input to sinusoidal and in phase.
	However, Klingler teaches voltage source being configured to transform a square wave voltage input to sinusoidal (sinusoidal AC voltage derived from square signals, col 2, line 25-30) and in phase ( phase difference between the pickup/output signal and the reference signal is zero ( col 2, line 25-40), phase difference is zero means in-phase).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronson, to  configure voltage source to transform a square wave voltage input to sinusoidal and in phase, as taught by Klingler,  because the sinusoidal signal filter out / remove other frequency component from the system, reduce the noise and improve the signal quality of the system, improve the precision of the operation.
	With regard to claim 4, the combination of Bronson and Klingler teaches all the limitations of claim 1, Bronson further teaches wherein the adjustable capacitance Cx ( e.g., 212, Fig. 2) comprises a plurality of capacitor elements (0030] one or more of capacitor C1s 212 (can include one or more variable capacitors to meet the needs of a particular application).
	With regard to claim 9, the combination of Bronson and Klingler teaches all the limitations of claim 1, Bronson further teaches wherein the first resonance bandpass filter comprises a capacitance (e.g., 218, Fig. 2) and an inductance (e.g., 216, Fig. 2) provided in series with the voltage source (202, Fig. 2) ( e.g., 216, 218 are in series of 202, Fig. 2)

6. Claims 2, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Klingler (US 5068653)   in further view of Hsu (US20140092649A1)
	With regard to claim 2, the combination of Bronson and Klingler teaches all the limitations of claim 1, but not a power factor correction module having an adjustable power factor correction, wherein the control module is arranged to control the power factor correction module such that the power factor in the circuit is substantially constant and preferably substantially equal to one.
	However, Hsu teaches a power factor correction module ( e.g., 13, Fig. 9) having an adjustable power factor correction, wherein the control module is arranged to control the power factor correction module such that the power factor in the circuit is substantially constant and preferably substantially equal to one ( The adjustment circuit 13 is designed to stabilize the current flowing though the primary winding LP, to decrease influence resulting from changes at the load 3 and the power receiving device 2 upon the power supply device 1, and to adjust the power factor to be about one. [0074]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to arrange the control module to control the power factor correction module such that the power factor in the circuit is substantially constant and preferably substantially equal to one, as taught by Hsu, in order to keep the voltage and current in phase( see [0070] of Hsu), keep most of power flow to load instead of flow back to the source, improve the power transfer efficiency 
	With regard to claim 5, the combination of Bronson , Klingler and Hsu teaches all the limitations of claim 2, Bronson further teaches the power factor correction module comprises an adjustable capacitance ( 214 is adjustable , Fig. 2, [0030]) provided parallel to the inductor ( e.g., 210, Fig. 2).
	With regard to claim 6, the combination of Bronson, Klingler and Hsu teaches all the limitations of claim 5, Bronson further teaches power factor correction module (e.g., 214, Fig. 2)  is provided parallel to the resonance adjustment module ( 210 and 212, Fig. 2) ( 214 is parallel to 210 and 212, Fig. 2).

7. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Klingler (US 5068653)   in further view of Chlebosz (US 20170063159)
	With regard to claim 8, the combination of Bronson and Klingler teaches all the limitations of claim 1, but not the loaded quality factor of at least one and preferably all of the resonance circuits is 2.5 or higher.
	Chlebosz  teaches the loaded quality factor of at least one and preferably all of the resonance circuits is 2.5 or higher ([0070] the range of loaded quality factors of the wireless power transfer system (QL) be in the range of 1 to 3, inclusive.  See [0068] loaded Q is calculated based on the transmitter coil/primary coil) ( Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Here is the same case, the range of quality factor 1-3 overlaps with quality factor is 2.5 and higher , therefore, Chlebosz establishes a prima facie case of obvious with the loaded Q range).

,  as taught by Chlebosz  , in order to help the system power transfer smoothly transfer power during transition phase while keep the power transfer efficiency. [0070] and [0068])

8. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Klingler (US 5068653)   in further view of Dolman ( US 6894559)
 	With regard to claim 10, the combination of Bronson and Klingler teaches all the limitations of claim 1, but not the switching power supply further comprises a pulse width modulation capable voltage source.
	However, Dolman teaches the switching power supply further comprises a pulse width modulation capable voltage source (Pulse Width Modulated (PWM) power supplies, col 1 line 15-25)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure the switching power supply further to comprise a pulse width modulation capable voltage source, as taught by Dolman, in order to increase the power  efficiency of the power supply, improve the operating efficiency of the system.( see Dolman col 1, line 15-25).

9. Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and  Klingler (US 5068653)   in further view of Ueda (US20180254136A1)
	With regard to claim 11, the combination of Bronson and Klingler teaches all the limitations of claim 1.

	However, Ueda teaches the inductor coil ( e.g., 120, Fig. 13) comprises windings  ( e.g., 121, Fig. 13) provided around an axis ( L1, Fig. 13)  substantially vertically oriented relative to the ground. ( see Fig. 12, 13, 105 on ground) ( L1 is vertically oriented relative to the ground, Fig. 13)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the inductor coil to include windings provided around an axis substantially vertically oriented relative to the ground, as taught by Ueda, in order to make it easy for winding axis of the receiving coil and transmitting coil line towards the magnetic pole of winding , make the transmitter coil and receiver coil electromagnetically coupled together well( see para [135] of Ueda), make the magnetic flux flow well to the receiver coil and improve the power transfer efficiency. 

10. Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) in view of Mao (US20190089197A1).
	With regard to claim 12, Bronson teaches Device for receiving energy by means of an alternating magnetic field, the device comprising:
an inductor coil ( e.g., 222, Fig. 2) for receiving energy from a magnetic field([0026] AC ( alternating) waveform output from resonator, magnetic field generated by the resonator 210, and 222 receives energy from 210, Fig. 2);
a resonance adjustment module  ( e.g., 224, 226, Fig. 2) for adjusting an inductor resonance frequency of an inductor resonance circuit comprising the inductor coil ( e.g., 222, Fig. 2) ;

a control module (see[0056] processor can use to control the operation) arranged to control the resonance adjustment module such that the inductor resonance frequency is substantially constant( e.g., operate at a desired frequency such as 6.78MHz, [0027])
a receiver coil ( e.g. 222, Fig. 2), a capacitance Cs ( e.g., 224, Fig. 2) and a capacitor C2  ( e.g., 226, Fig. 2)configured to filter high frequency signal components ( 226 is a shunt capacitor which can filter some frequency signal. IN addition, C2 in Fig. 2, Fig. 3, Fig. 4A and 4B of Applicant specification  is also a shunt capacitor, therefore 226 can filter similar frequency signal components as  C2 does) ( Note the receiver coil and the inductor are interpreted as the same coil based on the 112(b) rejection above).
	Bronson does not explicitly teach the capacitance Cs configured to provide sine-wave shaped alternating current or voltage.
	However, Mao  teach a capacitance Cs ( e.g., Cx1, Fig. 6, Cx1 is a resonant capacitor[0052]) configured to provide sine-wave shaped alternating current or voltage (each connection can be coupled to a power converter of a transmitter or a rectifier of a receiver through a resonant capacitor, so a near-sinusoidal current can be fed into it during operation[0060] ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronson, to include a capacitance Cs configured to provide sine-wave shaped alternating current or voltage, as taught by Mao, because a reduced harmonic can be established in a space above the magnetic structure when sinusoidal currents with symmetrical phase shifts (phase displacement) are fed into the windings ( see [0062] of Mao), which reduces the noise of the system and improve the operating performance.
	With regard to claim 13, the combination of Bronson and  Mao  teaches all the limitations of claim 12, Bronson further teaches the resonance adjustment module comprises a switched capacitor bank ([0030] 224 includes switched bank of capacitors).
	With regard to claim 14, the combination of Bronson and Mao teaches all the limitations of claim 13,  Bronson further teaches the receiver coil comprises a self-inductance Ls  (e.g., 222 has a self-inductance, Fig. 2) and the capacitor C2 ( e.g., 220, Fig. 2)  connected in parallel to the resonance Ls ( e.g., 222, Fig. 2) and Cs ( e.g., 224, Fig. 2).

11. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 20180006566 A1) and Mao (US20190089197A1) in further view of Ueda (US20180254136A1)
	With regard to claim 15, the combination of Bronson and Mao teaches all the limitations of claim 12.
	Bronson does not teach  wherein the receiver coil is provided near an outer part of the vehicle and the inductor coil comprises windings provided around an axis substantially vertically oriented, relative to the ground.
	However, Ueda teaches he receiver coil ( e.g., 106, Fig. 12) is provided near an outer part of the vehicle ( bottom of vehicle, Fig. 12) and the inductor coil ( e.g., 106, Fig. 12) comprises windings  ( e.g., 141, Fig. 13) provided around an axis  ( e.g., L2, Fig. 13) substantially vertically oriented, relative to the ground ( see Fig. 12, 13, 105 is on the ground) ( based on the Fig. 12, 13, L2 is vertical relative to the ground).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12, to configure the receiver coil to be near an outer part of the vehicle and the inductor coil comprises windings provided around an axis substantially vertically oriented, relative to the ground, as taught by Ueda, in order to make it easy for winding axis of the receiving coil and transmitting coil line towards the magnetic ,  

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eckle (US9496782B2) teaches to regulate the amount of energy transferred and maintain power factor close to one,
Kashiwagi (US 10141789 B2) teaches about receiver adjust power factor to one
Baker (US5594630)  teaches the add-on distortion scrubber is utilized with a main power inverter operating in a full square wave mode to produce a sinusoidal output with a controlled phase.
Jiang (US9762090 )teaches about convert a square wave voltage into sinusoidal.
Covic ( US 20150200548) teaches about the pick-up coil’s loaded Q.
Murayama  ( US20180109149A1) teaches about sine wave generated to the load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836